Title: To George Washington from Samuel Holden Parsons, 20 May 1782
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Middletown 20th May 1782
                        
                        Messrs Reuben Smith Norton, Samuel Mix & Ezekiel Cowles are young Gentlemen whose Family Connections
                            render them respectable in this State & whose personal Accomplishments give fair Prospects of their being
                            Serviceable if admitted to Command in the Army.
                        They are desirous of Subalterns Commissions in the Corps of Sappers & Miners: I beleive they will not
                            disappoint your Excellency’s Expectations Should they meet your Approbation & would recommend them to your
                            Excellency for Appointments in that Corps. the Executive of this State decline at present making any Appointments in their
                            Regiments otherwise tis probable they might be appointed in the Connect. Line. I am with the highest Esteem Dr General your
                            most Obedt Servt
                        
                            Saml H. Parsons

                        
                    